Citation Nr: 1802416	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for postoperative testicular carcinoma, to include as due to exposure to herbicides. 

2. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides. 

3. Entitlement to service connection for abdominal cancer, to include as due to exposure to herbicides.

4. Entitlement to service connection for soft tissue cancer on the left side of the neck, to include as due to exposure to herbicides. 

5. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from scars as a result of surgery performed at a VA Medical Center (VAMC) in October 1984. 

6. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from residuals of a collapsed lung and pneumonia as a result of surgery performed at a VAMC in October 1984. 

7. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from nerve damage to the left leg and foot as a result of surgery performed at a VAMC in October 1984. 

8. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from tooth loss and receding gums as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984. 

9. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from arthritis of the right hand including the middle, third, and index fingers, arthritis of the left thumb, and poor circulation in the hands and arms as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984. 

10. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from hearing loss as a result of chemotherapy drugs administered at a VAMC in June 1984 through September 1984.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A., observer



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968 with service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by RO. In April 2012, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing is included in the electronic case file. 

The Board remanded these issues in December 2012 for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Board was notified by the Department of Veterans Affairs Regional Office that the Veteran died in 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


